DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,362,623. 
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims, and claims of this instant application are therefore and obvious variant thereof.
Current Application 17/173552
U.S. Patent No. 10,362,623
Claim 1 (Preamble): An apparatus, comprising: 
Claim 1 (Preamble): An apparatus, comprising: 
Limitation 1: a first subscriber identity module (SIM);
Limitation 1: a first subscriber identity module (SIM);
Limitation 2: a second SIM;
Limitation 2: a second SIM;
Limitation 3: a dual SIM resource controller (DSRC);
Limitation 3: a dual SIM resource controller (DSRC) connected to the first SIM and the second SIM; and
Limitation 4: a radio frequency (RF) communication entity, wherein the DSRC is configured to schedule a first paging preparation period of the first SIM prior to a second paging preparation period of the second SIM, when an initial RF request for the RF communication entity is granted, and 
it is determined that a partial paging overlap will occur between the first SIM and the second SIM.

Claim 2: The apparatus of claim 1, wherein the partial paging overlap includes a first portion from a first combination of the first paging preparation period and a first page decode period of the first SIM overlapping a second portion from a second combination of the second paging preparation period and a second page decode period of the second SIM.
Limitation 4: a radio frequency (RF) communication entity connected to the DSRC, wherein the DSRC performs, when a partial paging overlap occurs between the first SIM and the second SIM, 
wherein the partial paging overlap includes a first portion from a first combination of a first paging preparation period and a first page decode period of the first SIM overlapping a second portion from a second combination of a second paging preparation period and a second page decode period of the second SIM, (a) scheduling the first paging preparation period of the first SIM prior to the second paging preparation period of the second SIM when an initial RF request for the RF communication entity is granted, and (b) re-attempting by the first SIM an RF: request for the RF communication entity when an initial RF request for the RF communication entity is not granted.
Claim 3. The apparatus of claim 2, wherein each of the first SIM and the second SIM includes a protocol stack, and wherein each of the first SIM 
Claim 2. The apparatus of claim 1, wherein each of the first SIM and the second SIM includes a protocol stack, and wherein each of the first SIM 
Claim 4. The apparatus of claim 3, wherein the protocol stack of each of the first SIM and the second SIM is comprised of: a non-access stratum (NAS); a radio resource controller (RRC); and a first physical layer of layers of an open systems interconnection (OSI). 
Claim 3. The apparatus of claim 2, wherein the protocol stack of each of the first SIM and the second SIM is comprised of: a non-access stratum (NAS); a radio resource controller (RRC); and a first physical layer of layers of an open systems interconnection (OSI). 
Claim 5. The apparatus of claim 1, wherein the first paging preparation period and the second paging preparation are each associated with a type of radio access technology (RAT) that may be equal to, or different from, each other. 
Claim 4. The apparatus of claim 1, wherein the first paging preparation period and the second paging preparation period are each associated with a type of radio access technology (RAT) that is equal to, or different from, each other. 
Claim 6. The apparatus of claim 5, wherein the type of RAT is selected from the group of RAT types including a second generation (2G) RAT, a third generation (3G) RAT, a long term evolution (LTE) RAT, or any compatible further generation RAT. 
Claim 5. The apparatus of claim 4, wherein the type of RAT is selected from the group of RAT types including a second generation (2G) RAT, a third generation (3G) RAT, a long term evolution (LTE) RAT, or any compatible further generation RAT. 


Claims 11-17 discloses similar limitations as claims 6-11 of the patent and are therefore rejected for the same reason as indicated above.

Claims 1-10 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 17-19 of U.S. Patent No. 10,925,109. 

Current Application 17/173552
U.S. Patent No. 10,925,109
Claim 1 (Preamble): An apparatus, comprising: 
Claim 1 (Preamble): An apparatus, comprising: 
Limitation 1: a first subscriber identity module (SIM);
Limitation 1: a first subscriber identity module (SIM);
Limitation 2: a second SIM;
Limitation 2: a second SIM;
Limitation 3: a dual SIM resource controller (DSRC);
Limitation 3: a dual SIM resource controller (DSRC) connected to the first SIM and the second SIM; and
Limitation 4: a radio frequency (RF) communication entity, 
wherein the DSRC is configured to schedule a first paging preparation period of the first SIM prior to a second paging preparation period of the second SIM, when an initial RF request for the RF communication entity is granted, and 
it is determined that a partial paging overlap will occur between the first SIM and the second SIM.
Limitation 4: a radio frequency (RF) communication entity connected to the DSRC, wherein the DSRC is configured to attempt an RF request for the RF communication entity of the first SIM after a paging period of the second SIM is completed and an RF is released, and before a decoding period of the second SIM begins, 
when it is determined that a partial paging overlap will occur between the first SIM and the second SIM.
Claim 2. The apparatus of claim 1, wherein the partial 
Claim 2. The apparatus of claim 1, wherein the partial 
Claim 3. The apparatus of claim 1, wherein each of the first SIM and the second SIM includes a protocol stack, and wherein each of the first SIM and the second SIM may be contained in a single package or in multiple packages.
Claim 3. The apparatus of claim 2, wherein each of the first SIM and the second SIM includes a protocol stack, and wherein each of the first SIM and the second SIM is contained in a single package or in multiple packages.
Claim 4. The apparatus of claim 3, wherein the protocol stack of each of the first SIM and the second SIM is comprised of: a non-access stratum (NAS); a radio resource controller (RRC); and a first physical layer of layers of an open systems interconnection (OSI).
Claim 4. The apparatus of claim 3, wherein the protocol stack of each of the first SIM and the second SIM is comprised of: a non-access stratum (NAS); a radio resource controller (RRC); and a first physical layer of layers of an open systems interconnection (OSI).
Claim 6. The apparatus of claim 5, wherein the type of RAT is selected from the group of RAT types including a second generation (2G) RAT, a third generation (3G) RAT, a long term evolution (LTE) RAT, or any compatible further generation RAT.
Claim 6. The apparatus of claim 5, wherein the type of RAT is selected from the group of RAT types including a second generation (2G) RAT, a third generation (3G) RAT, a long term evolution (LTE) RAT, or any compatible further generation RAT. 
Claim 7. The apparatus of claim 5, wherein a paging preparation period of a RAT is a paging wake-up period for the RAT.
Claim 7. The apparatus of claim 5, wherein a paging preparation period of a RAT is a paging wake-up period for the RAT.
Claim 8. The apparatus of claim 5, further including a sleeper scheduler for the RAT.
Claim 8. The apparatus of claim 5, further including a sleeper scheduler for the RAT.
Claim 9.  The apparatus of claim 1, wherein the DSRC is further configured to perform secondary common control physical channel (SCCPCH) decoding directly after a finger management period.
Claim 9.  The apparatus of claim 2, wherein the DSRC is further configured to perform secondary common control physical channel (SCCPCH) decoding directly after a finger management period.
Claim 10.  The apparatus of claim 1, wherein the apparatus is a user equipment (UE).
Claim 10. The apparatus of claim 1, wherein the apparatus is a user equipment (UE).


Claims 18-20 discloses similar limitations as claims 17-19 of the patent and are therefore rejected for the same reason as indicated above.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Nonstatutory Double Patenting, set forth in this Office action.
The following is an examiner’s statement of reason for allowance:
Claims 1-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “... dual SIM resource controller (DSRC); ... schedule a first paging preparation period of the first SIM prior to a second paging preparation period of the second SIM, … an initial RF request for the RF communication entity is granted, and it is determined that a partial paging overlap will occur....” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Nayak et al., (U.S. Publication No. 2016/0285935), which discloses an apparatus comprising wherein the DSRC performs fig. 4B, paragraphs 0038, 0065, 0066, 0069]. The cited portions of Nayak do not disclose schedule a first paging preparation period of the first SIM prior to a second paging preparation period of the second SIM, an initial RF request for the RF communication entity is granted, and it is determined that a partial paging overlap will occur. Therefore, Nayak fails to disclose or render obvious the above italic limitations as claimed.

Claim 11, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                        /JACKIE ZUNIGA ABAD/Primary Examiner, Art Unit 2469